Title: To James Madison from John Dawson, 28 June 1789
From: Dawson, John
To: Madison, James


dear Sir.
Frdksburg June 28. 1789
You will be pleas’d to accept my thanks for the Journals receivd a few days since by mr. Hopkins, from whom I learnt the different subjects which engage the attention of Congress and the variety of opinions on some of them.
You have it in contemplation, I hear, to adjourn in August. Surely you will not do this without recommending those alterations which have been so ardently desird by many of the states, most of which will not materially effect the system, but will render it more secure, and more agreable in the eyes of those who were oppos’d to its establishment. I rejoice to find that you come forward at an early day with a proposition for amendments, altho I coud have wish’d they had been more extensive. Experience, as well as sound policy point out, in my humble opinion, the propriety of the amendment propos’d by this state for rendering more secure our Western territory, & for guarding against the danger of the surrender of the Mississippi—that in the commercial regulations there will be efforts in the one part of the Continent to throw the weight of the duties on the other, is apprehended by many and therefore the amendment propos’d to this part of the system is thought to be of importance.
Those who are unacquainted with the difficulties and delays which ever attend the transactions of Congress, begin to complain, that too much time is taken up with rum, sugar, Molasses &c.
The Court of Appeals, on the motion of the Solicitor, have determind that the law on Clks &c was contrary to the Constitution, and therefore they woud not grant Judgt. A doubt having arisen under the district Law, whether Attornies on qualifying in the circuit Courts shoud pay 20/. or £15—they have determind that they shoud pay nothing—these questions with some other motions of the Solicitor took up most of the time of the courts, wherefore very little was done with the docket.
I had it in view to have paid N. Y. a visit about this time but having enterd as an Attorney at the bar, have been obliged to pospone my plan, altho I have not altogether relinqui[s]hd it, but hope to execute it some time this summer.
Will you be pleasd to present my best wishes to Mrss. Elsworth & Harman. With much esteem & respect, I am Yr. Friend & hm Sert
J Dawson
